             Case 1:20-cv-10941 Document 1 Filed 05/15/20 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                                     for the
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
WILLIAM FELICIANO                    )
      Plaintiff                      )
                                     )       Civil Action No.:
V.                                   )
                                     )       MARITIME ACTION
TREMONT FISHERIES, LLC               )       UNDER F.R.CIV.P. 9 (h)
      Defendant                      )
____________________________________)

                                PLAINTIFF'S COMPLAINT


       Now comes the Plaintiff, William Feliciano, in the above-captioned matter and for his

complaint states:

                                            Parties

   1. The Plaintiff, William Feliciano, is a natural person and resident of New Bedford, County

       of Bristol, Commonwealth of Massachusetts.

   2. The Defendant, Tremont Fisheries, LLC, is a limited liability company organized and

       existing under the laws of the Commonwealth of Massachusetts, with its principal place

       of business, and all of its managers located in Lakeville, County of Plymouth,

       Commonwealth of Massachusetts.

                                 General Factual Allegations

   3. On or about November 11, 2019, the Plaintiff, William Feliciano, was employed by the

       Defendant, Tremont Fisheries, LLC.

   4. On or about November 11, 2019, the Plaintiff, William Feliciano, was employed by the

       Defendant, Tremont Fisheries, LLC., as a seaman and member of the crew of the F/V

       TREMONT
           Case 1:20-cv-10941 Document 1 Filed 05/15/20 Page 2 of 6



5. On or about November 11, 2019, the F/V TREMONT departed New Bedford,

   Massachusetts, for a commercial fishing trip (hereinafter “the trip”).

6. During the trip, the Defendant, Tremont Fisheries, LLC, owned the F/V TREMONT.

7. The Defendant, Tremont Fisheries, LLC, chartered the F/V TREMONT from some other

   person or entity such that during the trip, the Defendant, Tremont Fisheries, LLC, was the

   owner pro hac vice of the F/V TREMONT.

8. During the trip, the Defendant, Tremont Fisheries, LLC, operated the F/V TREMONT.

9. During the trip, the Defendant, Tremont Fisheries, LLC, its agents, servants, and/or

   employees, controlled the F/V TREMONT.

10. During the trip the F/V TREMONT was in navigable waters.

11. During the trip, and while in the service of the F/V TREMONT, the Plaintiff, William

   Feliciano, fell ill.

12. After falling ill the Plaintiff attempted to continue to perform his duties but was

   physically only able to work intermittently during the remainder of the trip.

13. On or about December 12, 2019, the F/V TREMONT returned to port.

14. On or about December 12, 2019 the fishing trip was concluded and the vessel’s catch was

   sold.

15. At the conclusion of the trip, the Defendant, Tremont Fisheries, LLC, discharged the

   Plaintiff and improperly refused to pay the Plaintiff, William Feliciano, the wages he was

   due from the trip.

                                        Jurisdiction

16. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1333




                                                       2
             Case 1:20-cv-10941 Document 1 Filed 05/15/20 Page 3 of 6



       and 28 U.S.C. § 1331.

   17. This action is an admiralty claim within the meaning of Fed.R.Civ.P. 9 (h).

                                      COUNT I
                     William Feliciano v. Tremont Fisheries, LLC
              (GENERAL MARITIME LAW – MAINTENANCE AND CURE)

   18. The Plaintiff, William Feliciano, reiterates the allegations set forth in paragraphs 1

       through 17 above.

   19. As a result of the illness described in paragraph 11 above, the Plaintiff, William Feliciano

       was physically unable to continue working on the vessel as described in paragraph 12 and

       is due his wages until the end of the voyage.

   20. This cause of action is a claim for unearned wages under the general maritime law

       remedy of maintenance and cure.

       WHEREFORE, the Plaintiff, William Feliciano, demands judgment against the

Defendant, Tremont Fisheries, LLC, in the amount of his wages until the end of the voyage, in

addition to costs, interest and attorneys’ fees and any other remedies he may be entitled to by law

or which the Court deems just.

                                       COUNT II
                       William Feliciano v. Tremont Fisheries, LLC
                   (GENERAL MARITIME LAW – WILFULL FAILURE
                      TO PROVIDE MAINTENANCE AND CURE)

   21. The Plaintiff, William Feliciano, reiterates the allegations set forth in paragraphs 1

       through 20 above.

   22. As a result of the illness described in paragraph 11 above, the Plaintiff, William Feliciano

       was physically unable to continue working on the vessel as described in paragraph 12 and




                                                         3
             Case 1:20-cv-10941 Document 1 Filed 05/15/20 Page 4 of 6



       is due his wages until the end of the voyage.

   23. The Plaintiff, William Feliciano, made demand on the Defendant, Tremont Fisheries,

       LLC, for the payment of his wages until the end of the trip.

   24. The Defendant, Tremont Fisheries, LLC, has negligently, willfully, arbitrarily, and/or

       unreasonably failed to provide the Plaintiff, William Feliciano, with his wages until the

       end of the trip in a timely and adequate manner.

   25. As a result of the Defendant’s failure to provide the Plaintiff with his wages until the end

       of the trip, the Plaintiff has sustained and will continue to sustain damages, including

       without limitation, loss of the use and enjoyment of his wages and attorneys’ fees and

       costs, and has sustained and will sustain other damages as will be shown at trial.

   26. This cause of action is a claim for unearned wages under the general maritime law

       remedy of maintenance and cure.

       WHEREFORE, the Plaintiff, William Feliciano, demands judgment against the

Defendant, Tremont Fisheries, LLC, in an amount to be determined by the finder of fact as

compensatory damages for failure to pay the Plaintiff unearned wages, together with costs,

interest, punitive damages and reasonable attorneys’ fees and costs.

                                   COUNT III
                   William Feliciano v. Tremont Fisheries, LLC
            (GENERAL MARITIME LAW - FAILURE TO PAY EARNINGS)

   27. The Plaintiff, William Feliciano, reiterates the allegations set forth in paragraphs 1

       through 26 above.

   28. The Plaintiff, William Feliciano, was hired by the Defendant, Tremont Fisheries, LLC, as

       a seaman and member of the crew of the F/V TREMONT.




                                                          4
             Case 1:20-cv-10941 Document 1 Filed 05/15/20 Page 5 of 6



   29. Pursuant to the terms of the written employment contract, the Defendant, Tremont

       Fisheries, LLC, agreed to pay the Plaintiff, William Feliciano, wages equivalent to a

       portion of the vessel’s catch from the trip.

   30. At the conclusion of the trip the Plaintiff, William Feliciano, made demand for payment

       of his wages upon the Defendant, Tremont Fisheries, LLC, who has improperly and

       wrongfully refused to furnish him the agreed upon wages.

   31. This cause of action is brought under the general maritime law.

       WHEREFORE, the Plaintiff, William Feliciano, demands judgment against the

Defendant, Tremont Fisheries, LLC, in the amount of his unpaid and agreed upon wages from the

trip, in addition to costs, interest and attorneys’ fees and any other remedies he may be entitled to

by law or which the Court deems just.

                                         COUNT IV
                         William Feliciano v. Tremont Fisheries, LLC
            (46 U.S.C. § 11107 – UNLAWFUL ENGAGEMENT OF A SEAMAN)

   32. The Plaintiff, William Feliciano, reiterates the allegations set forth in paragraphs 1

       through 31 above.

   33. The Plaintiff, William Feliciano, was hired by the Defendant, Tremont Fisheries, LLC, as

       a seaman and member of the crew of the F/V TREMONT pursuant to a written crew

       agreement.

   34. Pursuant to 46 U.S.C. § 10601, the Defendant, Tremont Fisheries, LLC, was required to

       set forth the effective term of employment in the written crew agreement.

   35. The Defendant, Tremont Fisheries, LLC, failed to set forth the effective term of the

       Plaintiff’s employment in the written crew agreement.




                                                         5
             Case 1:20-cv-10941 Document 1 Filed 05/15/20 Page 6 of 6



   36. The Defendant’s above failure renders the written crew agreement void.

   37. At the conclusion of the trip the Plaintiff, William Feliciano, made demand for payment

       of his wages upon the Defendant, Tremont Fisheries, LLC, who has improperly and

       wrongfully refused to furnish him his wages.

   38. The Plaintiff is entitled to his wages in the amount of the highest rate of wages at the port

       from which he was engaged or the amount agreed to be given the seaman at the time of

       engagement, whichever is higher.

       WHEREFORE, the Plaintiff, William Feliciano, demands judgment against the

Defendant, Tremont Fisheries, LLC, in the amount of the highest rate of wages at the port from

which he was engaged or the amount agreed to be given the seaman at the time of engagement,

whichever is higher, in addition to costs, interest and attorneys’ fees and any other remedies he

may be entitled to by law or which the Court deems just.




                                              Respectfully submitted for the
                                              the Plaintiff, WILLIAM FELICIANO,
                                              by his attorney,

Dated: 05/15/2020

                                              /s/ Jonathan E. Gilzean
                                              Jonathan E. Gilzean, BBO #679164
                                              Latti & Anderson, LLP
                                              30-31 Union Wharf
                                              Boston, MA 02109
                                              (617) 523-1000
                                              JGilzean@lattianderson.com




                                                        6
